691 S.E.2d 20 (2010)
Donald A. SEAGLE, Administrator of the Estate of Eva M. Seagle, Plaintiff,
v.
Michael Todd CROSS, M.D., Asheville Pulmonary and Critical Care Associates, P.A., Asheville Pulmonary and Critical Care Associates, P.A., Asheville Pulmonary Associates, P.A.; Asheville Pulmonary Associates, P.A., and Mission-St. Joseph's Health System, Inc., Defendants.
No. 379P09.
Supreme Court of North Carolina.
January 28, 2010.
Steve Warren, for Donald A. Seagle, ex rel.
Phillip T. Jackson, Marion, for Michael Todd Cross, et al.

ORDER
Upon consideration of the petition filed on the 14th of September 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*21 "Denied by order of the Court in conference, this the 28th of January 2010."